DETAILED ACTION
This is a Non-Final Office Action on the merits in response to the application filed 09/04/19.  Foreign priority to a corresponding Italian application filed 09/20/18 has been received and is proper.  Claims 1-20 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combined limitations of claims 2 and 19 must be shown or the feature(s) canceled from the claim(s).  Specifically, claims 2 and 19 each require: (1) a covering layer in contact with the sensing structure; (2) a supporting layer in contact with the sensing structure; and (3) a deformable layer between the covering layer and the supporting layer.  While Figures 1-5 depict the covering layer (19) and supporting layer (16) being in contact with the sensing structure (2), the specification states that the deformable layer may be the covering layer [para. 0071; claim 6] or that the deformable layer may be the supporting layer [para. 0051; claim 9], or both [para. 0063], but not that the deformable layer is between the covering and supporting layers.  While Figure 6 depicts a deformable layer (16a and/or 19a) between the covering layer (19) and the supporting layer (16), the covering and supporting layers are not both in contact with the sensing structure (2).  There is no discussion of the spacer element (18) being the deformable layer, and instead the specification states that it is made of copper.  See para. 0065.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-14 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, these claims are rejected because the limitations of claims 2 and 19 are not properly depicted nor are they described in such a way that enable one skilled in the art to practice the invention.  Claims 2 and 19 each require: (1) a covering layer in contact with the sensing structure; (2) a supporting layer in contact with the sensing structure; and (3) a deformable layer between the covering layer and the supporting layer.  While Figures 1-5 depict the covering layer (19) and supporting layer (16) being in contact with the sensing structure (2), the specification states that the deformable layer may be the covering layer [para. 0071; claim 6] or that the deformable layer may be the supporting layer [para. 0051; claim 9], or both [para. 0063], but not that the deformable layer is between the covering and supporting layers.  While Figure 6 depicts a deformable layer (16a and/or 19a) between the covering layer (19) and the supporting layer (16), the covering and supporting layers are not both in contact with the sensing structure (2).  There is no discussion of the spacer element (18) being the deformable layer, and instead the specification states that it is made of copper.  See para. 0065. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-14 are rejected because claims 6 and 9 recite that the “deformable layer” is the “covering layer” or “supporting layer,” respectively, but claim 2, from which these claims depend, recite that the housing structure “further comprises” these layers in addition to the previously defined “deformable layer” of claim 1.  This ultimately makes claim 2 unclear as to whether the recited layers are, in fact, additional layers or not. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Ricotti
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricotti et al. (WO 2007/010570).  Ricotti is directed to an integrated pressure sensor for use in an electromechanical braking system.  See Abstract; Fig. 1. 
Claim 1: Ricotti discloses a device [Figs. 2, 5, 8], comprising: a micromechanical sensing structure (28 29) configured to provide an electrical detection quantity as a function of a load; and a package (16, 19, 30, 31, 32a, 32b) enclosing the micromechanical sensing structure and providing a mechanical and electrical interface with respect to an external environment, wherein the package comprises: a housing structure (16, 19, 30, 31) defining a cavity (holes for 28, 29) housing the micromechanical sensing structure; and a package coating (32a, 32b) that coats, at least in part, the housing structure, the package coating comprising a mechanical interface configured to transfer, in a uniform manner, the load on the housing structure and on the micromechanical sensing structure, wherein the housing structure comprises a deformable layer (19) interposed and in contact between the micromechanical sensing structure and the package coating, and wherein the deformable layer defines a mechanical-coupling interface.
Claim 2: Ricotti discloses that the housing structure further comprises: a covering layer (30 and/or 31) that closes the cavity at a top surface and is in contact with the micromechanical sensing structure; a spacer element (sides of 19 and/or sides of 16) surrounding the micromechanical sensing structure and defining side walls of the cavity; and a supporting layer (bottom of 19, 16), defining a base of the cavity, the micromechanical sensing structure being disposed on and in contact with the supporting layer, wherein the deformable layer is defined by at least one layer between the covering layer and the supporting layer.  See, e.g., Fig. 5 (19 between 31 and 16). 
Claim 3: Ricotti discloses that the deformable layer is in contact with the spacer element and with the micromechanical sensing structure and comprises a material having a Young's modulus lower than that of a material of the spacer element and of the micromechanical sensing structure.  See pages 5-6 (19 more flexible than 16). 
Claim 4: Ricotti discloses that the package coating comprises an injection-moldable material having a Young's modulus lower than that of a material of the spacer element and of the micromechanical sensing structure.  See page 8. 
Claim 5: Ricotti discloses that the spacer element has, in a plan view, a ring shape and comprises a material having a Young's modulus higher than a Young's modulus of the package coating and of the deformable layer.  See Fig. 5 (sides of 16 extending around 33). 
Claim 6: Ricotti discloses that the covering layer defines the deformable layer and has a thickness, in a direction transverse to a main plane of extension, smaller than a thickness of the spacer element.  See Fig. 5 (use 30 or 31 as the “deformable layer,” or use 32a as the deformable/covering layer and 32b as the coating with sensing structure including 31). 
Claim 7: Ricotti discloses that the package further comprises a frame (16), within which the cavity is etched and which defines the housing structure.  See Fig. 5. 
Claim 8: Ricotti discloses that the covering layer couples to a top portion of the frame in a position corresponding to the cavity.  See Fig. 5 (31 attached to 16). 
Claim 9: Ricotti discloses that the supporting layer defines the deformable layer and comprises a central portion and lateral portions, the central portion being arranged vertically in a position corresponding to the cavity and being coupled to the micromechanical sensing structure.  See Fig. 5 (19 forms the supporting and deformable layer).
Claim 10: Ricotti discloses that the central portion has a smaller thickness than the lateral portions.  See Fig. 5. 
Claim 11: Ricotti discloses that the lateral portions extend at least in part on the outside of the package coating, and electrical-contact elements are coupled to the lateral portions and externally with respect to the package coating.  See Fig. 5 (19 is outside 32a). 
Claim 12: Ricotti discloses that the supporting layer comprises a continuous layer of flexible material.  See Fig. 5 (bottom of 19 only). 
Claim 13: Ricotti discloses that the supporting layer is a multi-layer supporting layer comprising a layer of flexible material and an underlying rigid layer, wherein the micromechanical sensing structure is coupled to the layer of flexible material.  See Fig. 5 (bottom of 19 and 16). 
Claim 14: Ricotti discloses that the supporting layer defines a bottom portion of the package facing the external environment.  See Fig. 5 (supporting layer 16). 
Claim 15: Ricotti discloses that the micromechanical sensing structure comprises a first die comprising a semiconductor material.  See pages 15-16. 
Claim 16: Ricotti discloses that the first die comprises sensing elements integrated in the first die for sensing the load.  See pages 15-16. 
Claim 17: Ricotti discloses that the deformable layer comprises a main extension in a horizontal plane, and wherein, in cross sections parallel to the horizontal plane, materials comprised in the package have uniform mechanical characteristics with regards to a corresponding Young's modulus, so as to generate a uniform distribution of force, and prevent local concentrations thereof.  See Fig. 5 (deformable layer 19). 
Claim 18: Ricotti discloses a system (1) with a semiconductor load sensor device as discussed in claim 1 above.  In addition, Ricotti discloses the system being a braking system (1) for vehicles, comprising at least one brake disk (8), an electromechanical actuator (5) configured to exert a braking action on the brake disk, and a control unit (4) configured to exert a control of the braking action based on an electrical quantity transduced by the semiconductor load sensor device, indicative of the load applied on the brake disk by the electromechanical actuator.  See Fig. 1; pages 4-5. 
Claim 19: see claim 2 above.
Claim 20: see claim 17 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 21, 2022